Citation Nr: 0837188	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-32 539	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
schizophrenia prior to September 17, 2004.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to September 17, 2004.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to February 1976.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in August 2003 when it was 
remanded for further development.  In a February 2005 rating 
decision, the RO granted a 100 percent evaluation for 
schizophrenia, effective September 17, 2004.  The rating 
decision noted that the 100 percent schedular rating rendered 
the TDIU issue moot; however, the veteran may still be 
entitled to TDIU prior to September 17, 2004 and that issue 
remains on appeal.  The veteran's former representative 
appealed the effective date assigned to the grant of the 100 
percent rating.  As the issues of an increased rating for 
schizophrenia and entitlement to TDIU were on appeal prior to 
issuance of the February 2005 rating decision, the Board has 
recharacterized the issues accordingly.

The veteran requested a Central Office hearing before the 
Board; however, he failed to appear for such hearing 
scheduled in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's August 2003 remand requested that the June 2003 
VA examiner review the veteran's claims file and provide an 
opinion regarding the veteran's ability to secure and follow 
a substantially gainful occupation.  In February 2005, the VA 
examiner noted that the veteran was last seen at the downtown 
Los Angeles VA clinic on September 17, 2004 and was given a 
Global Assessment of Functioning (GAF) score of 45.  He 
concluded that based on the veteran's history of 
schizophrenia and the most recent GAF score that the veteran 
was "not unable to secure and follow a substantially gainful 
occupation."  Based on this opinion, the RO assigned a 100 
percent schedular evaluation effective from September 17, 
2004.  A review of the record, however, does not reveal the 
September 17, 2004, VA treatment record.  It is also notable 
that the most recent VA treatment records that have been 
associated with the claims file are from December 2001.  As 
it appears the veteran has sought psychiatric treatment with 
VA since that time and such records are constructively of 
record and may be pertinent to the veteran's claims, they 
must be secured and associated with the claims file.

The Board's August 2003 remand also requested that the 
veteran be provided with notice under the Veterans Claims 
Assistance Act (VCAA).  While a December 2004 letter complied 
with that request, the Court has since outlined the notice 
that is necessary in a claim for an increased rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  The veteran has not received notice that 
complies with these requirements.  Hence, this notice 
deficiency should be cured on remand.

Additionally, the Board notes that the veteran was 
represented by Richard A. LaPointe, Attorney at Law, 
throughout the majority of this appeal.  Mr. LaPointe is no 
longer recognized by the Board as a legal representative.  In 
August 2008, the Board sent the veteran a letter, to his last 
known address of record, advising him of these circumstances.  
That letter was returned to VA because it was "not 
deliverable as addressed" and could not be forwarded.  On 
remand, the RO will also have an opportunity to determine 
whether there is a more recent address of record for the 
veteran and to send him another letter notifying him of his 
right to appoint a different representative or to represent 
himself.


Accordingly, the case is REMANDED for the following action:

1.	The RO must provide the veteran, at his 
most recent address of record, with the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The RO must also advise the veteran that 
because Mr. Richard A. LaPointe has 
retired from the practice of law VA can no 
longer recognize him as his 
representative.  The veteran should be 
informed that he has the right to select 
another attorney, agent or veterans 
service organization to represent him, and 
should also be advised that he has a right 
to proceed without a representative.  He 
should be requested to clarify 
representation in this appeal and be 
provided with the appropriate form on 
which to do so.

2.	The RO should obtain complete VA 
treatment records from December 2001 
through October 2004, to specifically 
include a VA treatment record dated in 
September 2004 that was referenced in the 
February 2005 VA examination report. 

3.	The RO should undertake any further 
development deemed necessary, including 
obtaining a VA opinion, if any is 
suggested by the above development.

4.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

